By the Court:

We are satisfied that the evidence before the referees clearly established the payment of the eighty *149dollars by Burton, the deceased, to Warrington, the plaintiff in the action referred, although it is not clear that there was a settlement of the accounts between them at that time; and the conclusion to which the Court has come is this,—to set aside the report, unless the plaintiff Will now consent to enter a credit for that sum with interest from the date of its payment, but if he consents to do so, to confirm the report.
E. D. Cullen, for plaintiff.
C. S. Layton, for defendant.
The plaintiff consented, and after deducting the credit the report was affirmed.